UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1288


ARMANDO DESPAIGNE ZULVETA,

                    Plaintiff - Appellant,

             v.

THE BARRETT LAW FIRM, Dan Barrett; CLAWSON AND STAUBES, LLC;
THE HARTFORD MUTUAL INSURANCE COMPANY; LARMORE
LANDSCAPE ASSOCIATES, INC.; CONSOLIDATED LANDSCAPING INC.;
BROWN CRUMP VANORE & TIERNEY, L.L.P.; BRENT’S LAWN CARE,

                    Defendants - Appellees,

             and

TIMOTHY DOMIN; TURNER PADGET GRAHAM & LANEY, PA; ERIC K.
ENGLEBARDT; GALLIVAN WHITE & BOYD, P.A.; HAYNSWORTH
SINKLER BOYD, P.A.; J. BEN ALEXANDER; KENNETH SHAW; THE
HAYNSWORTH PERRY AMERICAN INNS OF COURT; WILSON JONES
CARTER & BAXLEY PA; WILSON SHELDON; HENRY M. HERLON, Judge;
G. ANDERSON ROSS, Judge,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00978-CCE-JLW)


Submitted: November 19, 2020                               Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Armando Despaigne Zulveta, Appellant Pro Se. Charles Daniel Barrett, BARRETT LAW
FIRM, Clemmons, North Carolina; Ann Cox Rowe, DAVIS & HAMRICK, LLP, Winston-
Salem, North Carolina; R. Scott Brown, William John Cathcart, Jr., BROWN, CRUMP,
VANORE & TIERNEY, Raleigh, North Carolina; Andrew Garrison Pinto, PINTO,
COATES, KYRE & BOWERS, PLLC, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Armando Despaigne Zulveta appeals the district court’s order dismissing his civil

complaint without prejudice for lack of subject matter jurisdiction. We have reviewed the

record and find no reversible error. Accordingly, although we grant leave to proceed in

forma pauperis, we deny Zulveta’s motion to expedite decision and affirm for the reasons

stated by the district court. Zulveta v. The Barrett Law Firm, No. 1:19-cv-00978-CCE-

JLW (M.D.N.C. Mar. 2, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3